         Case 1:19-cr-00643-VM Document 37 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       11/16/2020
- - - - - - - - - - - - - - - - - - - - - X
                                          :
UNITED STATES OF AMERICA                  :    ORDER
                                          :
     - v. –                               :    19 Cr. 643 (VM)
                                          :
 KALVIN THWAITES,                         :
                                          :
                        Defendant.        :
                                          :
- - - - - - - - - - - - - - - - -         X

VICTOR MARRERO, U.S.D.J.:
     WHEREAS, with the consent of the defendant, KALVIN

THWAITES, the defendant’s guilty plea allocution was taken

before a United States Magistrate Judge on November 9, 2020; and

     WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

     WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the

guilty plea;

     IT IS HEREBY ORDERED that the defendant’s guilty plea is

accepted.

SO ORDERED:

Dated:      New York, New York
            16 November 2020
